DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-1-21 has been entered. 
Claims 1-9 remain pending. 
Applicant's arguments filed 9-1-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The title should be changed to more closely reflect the claimed subject matter, i.e. ---METHOD OF INTEGRATING A TRANSGENE INTO THE ALBUMIN GENE OF A MAMMALIAN LIVER CELL---.  
Claim objections
Claim 1 requires the “aberrantly expressed proteins are expressed in the isolated mammalian liver cell” but does not require functional expression of the “wild-type 
Claim 1 requires one or more transgenes encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disorder. However, the tense of “versions” is incompatible with “one or more” because “one” protein cannot have “versions”. 
It is noted, aberrantly expressed proteins may still be “functional” despite causing hemophilia or lysosomal storage disease. 
Accordingly, claim 1 can be written more clearly as ---A method of making an isolated mammalian liver cell that expresses a wild-type version of an aberrantly expressed protein that causes hemophilia or a lysosomal storage disease, the method comprising: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian liver cell such that a target sequence in an endogenous albumin gene is cleaved; and
b) introducing an adenoassociated viral (AAV) vector comprising a donor sequence encoding a wild-type version of an aberrantly expressed protein that causes hemophilia or a lysosomal storage disease into the liver cell such that the donor sequence is integrated into the cleaved target sequence, and the liver cell expresses the wild-type version of the aberrantly expressed protein---. 

Claim 7 uses “mammal” and “subject”; please pick one or the other. 
The integrating step in claim 7 should include “into the genome of an isolated mammalian liver cell” to parallel the language in claim 1. 
Claim 7 should be limited to administering the liver cell to the subject “such that the wild-type version of the protein is expressed and is treated in the mammal. The word “thereby” simply means “by that”, so the claim as written merely requires expression of the wild-type protein and “[by that] treating the [ ] disease” without a clear indication that the disease is treated. The phrase “such that” is a phrase that gives function to the step of administering. The phrase “thereby treating” is an intended use that does not necessarily mean treatment occurs. 
If the liver cell in claim 7 is from the mammal with hemophilia or lysosomal storage disease, clarification will be required. 
Claim 7 can be written more clearly as ---A method of treating a mammal with hemophilia or lysosomal storage disease, the method comprising: 
ii) administering the isolated mammalian liver cell obtained in claim 1 into a mammal with a deficient gene that causes hemophilia or lysosomal storage disease in the mammal such that the hemophilia or lysosomal storage disease is treated---.
Claim Rejections - 35 USC § 112
Enablement
Claims 1-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
a) introducing a pair of zinc finger nucleases (ZFNs) into an isolated mammalian liver cell such that a target sequence in an endogenous albumin gene is cleaved; and
b) introducing an adenoassociated viral (AAV) vector comprising a donor sequence encoding a wild-type version of an aberrantly expressed protein that causes hemophilia or a lysosomal storage disease into the liver cell such that the donor sequence is integrated into the cleaved target sequence, and the wild-type version of the aberrantly expressed protein is expressed in the liver cell (claim 1)
does not reasonably provide enablement for i) “one or more transgenes [that] encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disease”, ii) expressing the “aberrantly expressed protein” as broadly encompassed by claim 1 without a clear indication that the cell functionally expresses the wild-type version of the aberrantly expressed protein that causes hemophilia or a lysosomal storage disease; or iii) administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). The specification does not enable any person skilled in the 
i) The specification does not enable integrating a donor vector encoding “one or more transgenes [that] encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disease” as broadly encompassed by claim 1 other than a wild-type version [singular] of an aberrantly expressed protein [singular] that causes hemophilia or a lysosomal storage disease. As written, the claim encompasses expressing multiple wild-type versions of multiple proteins aberrantly expressed in subjects with hemophilia or lysosomal storage disease; however, the art at the time of filing is limited to one aberrantly expressed protein causing hemophilia or lysosomal storage disease, and the specification is limited to introducing a donor sequence encoding a single wild-type version of that single aberrantly expressed protein such that the liver cell expresses the wild-type version of the aberrantly expressed protein. The specification does not correlate expressing a single wild-type version to multiple wild-type proteins. The specification does not correlate a single aberrantly expressed protein that causes disease to multiple aberrantly expressed proteins as broadly claimed. The specification does not teach integrating multiple transgenes into the cleaved albumin gene. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to perform the method using single or multiple wild-type versions of single or multiple aberrantly expressed proteins that cause hemophilia or lysosomal storage disease as required in claim 1 other than a wild-type 
ii) The specification does not enable expressing the “aberrantly expressed protein” as broadly encompassed by claim 1 without a clear indication that the cell functionally expresses the wild-type version of the aberrantly expressed protein that causes hemophilia or a lysosomal storage disease. The claim does not require the liver cell is isolated from a subject with aberrant protein expression that causes hemophilia or lysosomal storage disease or that the subject has hemophilia or lysosomal storage disease. The clear, positive indication that the liver cell expresses the aberrantly expressed protein at the end of claim 1 can only occur if the liver cell is isolated from a mammal with aberrant protein expression that causes hemophilia or lysosomal storage disease. More importantly, the claim never clearly sets forth that the liver cell expresses the wild-type version of the aberrantly expressed protein that causes hemophilia or a lysosomal storage disease. The specification does not teach how to use a liver cell that does not express the wild-type protein. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use the liver cell claimed that expresses aberrant protein but not the wild-type version of the aberrant protein. 
iii) The specification does not enable administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). 
isolated mammalian liver cell, the method comprising: (a) introducing a pair of zinc finger nucleases (ZFNs) into the isolated mammalian cell such that the pair of ZFNs cleaves a target sequence in an endogenous albumin gene in the mammalian cell, and (b) 7 to 72 hours after step (a), introducing an adeno-associated type virus (AAV) donor vector comprising wild-type versions of one or more proteins aberrantly expressed in a subject with a hemophilia or a lysosomal storage disease; and such that the one or more transgenes are integrated into the cleaved endogenous albumin gene and the aberrantly expressed proteins are expressed in the isolated mammalian liver cell and 
administering the isolated mammalian liver cell to the subject such that the wild- type version of the , thereby treating the hemophilia or lysosomal storage disease.
The sole disclosed purpose for the method is for treatment (pg 7, para 17). Mere expression of the wild-type protein without treatment of hemophilia or lysosomal storage disease does not have a disclosed or an enabled use. 
The basis of the rejection is the same as before. 
In summary, the specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue required for a therapeutic effect. The specification does not provide adequate guidance that the exogenous expression of wild-type F9 under the control of an endogenous albumin promoter in any desired tissue 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.
Written Description
Claims 1-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
i) The specification lacks written description for integrating a donor vector encoding “one or more transgenes [that] encode wild-type versions of one or more proteins aberrantly expressed in a subject with hemophilia or a lysosomal storage disease” as broadly encompassed by claim 1 other than a wild-type version [singular] of an aberrantly expressed protein [singular] that causes hemophilia or a lysosomal storage disease. As written, the claim encompasses expressing multiple wild-type versions of multiple proteins aberrantly expressed in subjects with hemophilia or lysosomal storage disease; however, the art at the time of filing is limited to one aberrantly expressed protein causing hemophilia or lysosomal storage disease, and the specification is limited to introducing a donor sequence encoding a single wild-type version of that single aberrantly expressed protein such that the liver cell expresses the wild-type version of the aberrantly expressed protein. The specification does not correlate expressing a single wild-type version to multiple wild-type proteins. The specification does not correlate a single aberrantly expressed protein that causes disease to multiple aberrantly expressed proteins as broadly claimed. The specification does not teach integrating multiple transgenes into the cleaved albumin gene. Accordingly, the specification lacks written description for using single or multiple wild-type versions of single or multiple aberrantly expressed proteins that cause hemophilia or lysosomal storage disease as required in claim 1 other than a wild-type version [singular] of an aberrantly expressed protein [singular] that causes hemophilia or a lysosomal storage disease. 

iii) The specification lacks written description for administering the liver cell obtained in step b) into a mammal with hemophilia or lysosomal storage disease caused by the aberrantly expressed protein such that the hemophilia or lysosomal storage disease is treated (claim 7). 
The basis of the rejection is the same as before. The specification does not teach the target tissue for administering genetically modified hepatocytes expressing F9 required for a therapeutic effect. The specification does not teach any route of administration as broadly encompassed by claim 7 would target the desired tissue 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Indefiniteness
7 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
It is unclear whether the term “subject” in claim 7 refers to “one or more proteins aberrantly expressed in a subject” in claim 1 or if it refers to the mammal with hemophilia or lysosomal storage disease in the preamble of claim 7. As written, the phrase “one or more proteins aberrantly expressed in a subject” in claim 1 merely qualifies the type of protein. If the term “subject” in claim 7 is intended to somehow refer back to the “subject” in claim 1, i.e. administering the liver cell to “the subject with hemophilia or a lysosomal storage disease”, then it is unclear how the “mammal” in line 2 of claim 7 correlates to the “subject” in line 7 of claim 7.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The concept of administering a donor sequence 7-72 hours after introducing a pair of ZFNs in claim 1 cannot be found. Accordingly, it does not appear the art at the time of filing reasonably taught or suggested administering an AAV comprising a donor sequence that targets an endogenous albumin gene and encodes a protein that treats hemophilia or lysosomal storage disease into an isolated mammalian liver cell 7-72 after introducing a pair of ZFNs that cleave the endogenous albumin gene as required in claim 1. If applicants are aware of any references that taught the concept of 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632